Beck, P. J.
Mrs. Mamie Palmer brought suit in Montgomery County, to enjoin Morris Fertilizer Company and the sheriff of that county from proceeding with the sale of certain personal property that had been levied upon by the sheriff under a ñ. fa., it being alleged that “the fi. fa. is proceeding under a city-court fi. fa. and the property is advertised under a mortgage fi. fa. issued from the superior court of Toombs County.” In the same suit petitioner prayed for injunction to restrain the Carson Naval Stores Company from exercising a power contained in a certain deed; and for cancellation of the deed. Morris Fertilizer Company and Carson Naval Stores Company were alleged to be corporations of Chatham County. Burch, sheriff of Montgomery County, and Meadows, of Toombs County, alleged to be a trustee for Carson Naval Stores Company, were made parties defendant. The two companies named demurred on the ground that the court was without jurisdiction to entertain this equitable suit against them. The court sustained the demurrer and dismissed the case.
The court properly so ruled. The sheriff was merely a nominal party, and no party against whom substantial relief is prayed was a resident of Montgomery County. Civil Code, § 6540; Etowah Milling Co. v. Crenshaw, 116 Ga. 406 (42 S. E. 709).

Judgment affirmed.


All the Justices concur.